Exhibit 10.4




RESTRICTED STOCK AGREEMENT

UNDER THE AMENDED AND RESTATED

MERCHANTS BANCSHARES, INC.

2008 STOCK INCENTIVE PLAN




Name of Grantee:

 

 

 

 

 

No. of Shares:

 

 

 

 

 

Grant Date:

 

(the “Grant Date”)




1.

Grant of Award. Pursuant to the Amended and Restated Merchants Bancshares, Inc.
2008 Stock Incentive Plan (the “Plan”) as amended through the date hereof,
Merchants Bancshares, Inc. (the “Company”) hereby grants an Award of Restricted
Stock (an “Award”) to the Grantee named above. Upon acceptance of this Award,
the Grantee shall receive the number of shares of Common Stock, par value $0.01
per share (the “Stock”) of the Company specified above, subject to the
restrictions and conditions set forth herein and in the Plan. The Company
acknowledges the receipt from the Grantee of consideration with respect to the
par value of the Stock in the form of cash, past or future services rendered to
the Company by the Grantee or such other form of consideration as is acceptable
to the Committee.




2.

Restrictions and Conditions.




(a)

Any book entries for the shares of Restricted Stock granted herein shall bear an
appropriate legend, as determined by the Committee in its sole discretion, to
the effect that such shares are subject to restrictions as set forth herein and
in the Plan.




(b)

Shares of Restricted Stock granted herein may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of by the Grantee prior
to vesting.




(c)

If the Grantee’s employment with the Company and its subsidiaries is voluntarily
or involuntarily terminated for any reason (including death) prior to vesting of
shares of Restricted Stock granted herein, all shares of Restricted Stock shall
immediately and automatically be forfeited and returned to the Company.




3.

Vesting of Restricted Stock. The restrictions and conditions in Paragraph 2 of
this Agreement shall lapse with respect to the shares of Restricted Stock
granted herein on the third anniversary of the Grant Date (the “Vesting Date”)
so long as the Grantee remains an employee of the Company or a subsidiary
through the Vesting Date. Subsequent to the Vesting Date, the shares of Stock on
which all restrictions and conditions have lapsed shall no longer be deemed
Restricted Stock. The Committee may at any time accelerate the vesting schedule
specified in this Paragraph 3.




4.

Dividends. Dividends on Shares of Restricted Stock shall be paid currently to
the Grantee.

















5.

Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Committee set forth in Section 4(b) of the
Plan. Capitalized terms in this Agreement shall have the meaning specified in
the Plan, unless a different meaning is specified herein.




6.

Transferability. This Agreement is personal to the Grantee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution.




7.

Tax Withholding. The required minimum tax withholding obligation shall be
satisfied by the Company withholding from shares of Stock to be released by the
transfer agent a number of shares of Stock with an aggregate Fair Market Value
that would satisfy the minimum withholding amount due.




8.

Election Under Section 83(b). The Grantee and the Company hereby agree that the
Grantee may, within 30 days following the acceptance of this Award as provided
in Paragraph 1 hereof, file with the Internal Revenue Service and the Company an
election under Section 83(b) of the Internal Revenue Code. In the event the
Grantee makes such an election, he or she agrees to provide a copy of the
election to the Company. The Grantee acknowledges that he or she is responsible
for obtaining the advice of his or her tax advisors with regard to the Section
83(b) election and that he or she is relying solely on such advisors and not on
any statements or representations of the Company or any of its agents with
regard to such election.




9.

Clawback. In the event that the Company is required to prepare an accounting
restatement due to error, omission or fraud, as a result of misconduct (as
determined by the members of the Committee who are Independent Non-Employee
Directors) or if there is material violation of the Company’s code of ethics,
the Grantee shall be deemed to have engaged in the inappropriate behavior and
shall reimburse the Company for the value Award made to the Grantee. The Company
may seek to reclaim amounts with respect to this Award within a three year
period from the Vesting Date.




10.

Holding Requirements. Following the Vesting Date, the Grantee hereby agrees to
hold and not dispose of shares of Stock having a value of at least [__](1)
percent of the after tax value of such shares of Stock granted hereunder,
determined as of the Vesting Date, until, at least, the date that the Grantee’s
employment with the Company or its subsidiaries terminates. In the event that
the Grantee experiences personal economic hardship during such period, the
Committee may, in its sole discretion, waive such holding requirement and/or
permit the Grantee to dispose of some or all of such shares of Stock held
pursuant to this Paragraph 10.(2)




____________________

(1)

60 percent for the Chief Executive Officer and 40 percent for other Executive
Officers

(2)

Provision to be included in Award Agreements for the Company’s Chief Executive
Officer and other Executive Officers eligible to participate in the Company’s
Long-Term Incentive Plan.











2







11.

No Obligation to Continue Employment. Neither the Company nor any Subsidiary is
obligated by or as a result of the Plan or this Agreement to continue the
Grantee in employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.




12.

Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.




 

MERCHANTS BANCSHARES, INC.

 

 

 

By:

 

 

 

Title:




The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.




Dated:

 

 

 

 

 

Grantee’s Signature

 

 

 

 

 

Grantee’s name and address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 











3


